DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2022 has been entered.
Election/Restrictions
Claim 1 is allowable. The restriction requirement of Species B-C, as set forth in the Office Action dated April 2, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species B-C is withdrawn. Claims 11-12 , directed to the nonelected species of Species B-C, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments, in combination with the Declaration filed August 18, 2022, with respect to Claim 1 have been fully considered and are persuasive.  The rejection of Claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5, 10-13, and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The invention of Claim 1 is directed to a flow battery comprising at least one flow cell which comprises, among additional limitations, 
an electrode assembly comprising:
-a porous electrode material;
-a frame surrounding the porous electrode material; 
-at least a first distributor tube embedded in the porous electrode material, the first distributor tube having an inlet for supplying electrolyte to the porous electrode material; and 
-at least a second distributor tube embedded in the porous electrode material, the second distributor tube having an outlet for discharging electrolyte out of the porous electrode material; 
wherein the frame and the distributor tubes are made of an electrically non- conductive plastic material; and 
wherein the first distributor tube and the second distributor tube are hollow tubes each having an interior flow passage and a wall surrounding the interior passage, wherein the wall of the hollow tubes is made of a solid material provided with at least one hole to allow the flow of electrolyte through the wall of the distributor tube into the porous electrode material.
The closest prior art is considered to be Broman et al. (US PGPub 2003/0087156, cited on the IDS dated 05/12/2020) and further in view of Holasut et al. (WO 2012/032368) and Westinghouse Electric Corp. (GB 1576273), hereinafter referred to as Westinghouse.
Regarding Claim 1, Broman discloses substantially all of the limitations as set forth in the prior Office Action dated February 18, 2022.
Specifically, Broman discloses an electrode assembly ([0021], [0052]-[0054], [0060]-[0067]) comprising:
a porous electrode material (14) ([0021], [0052]-[0053];
a frame (1E) surrounding the porous electrode material (14) (Figs. 1 and 3, [0054]);
at least a first distributor channel (s1, s2, s3…sn) in the porous electrode material (14), the first distributor channel (s1, s2, s3…sn) having an inlet (24, 24’) for supplying electrolyte to the porous electrode material (14) ([0060]-[0062], [0064]); and
at least a second distributor channel (d1, d2, d3…dn) in the porous electrode material (14), the second distributor channel (d1, d2, d3…dn) having an outlet (27, 27’) for discharging electrolyte out of the porous electrode material (14) ([0060]-[0061], [0063]-[0064]), 
wherein the frame (1E) is made of an electrically non-conductive plastic material ([0012], [0037], wherein polypropylene is an electrically non-conductive plastic material).
Specifically, Broman discloses wherein the first and second distributor channels (s1, s2, s3…sn and d1, d2, d3…dn) are formed by cutting channels into the porous electrode material (14) ([0070]).
Consequently, Broman does not disclose wherein the first and second distributor channels are tubes embedded in the porous electrode material.
Holasut teaches an electrode assembly for a flow battery (Title) comprising a porous electrode material with a plurality of distributor channels (P12, L11-16), wherein the plurality of distributor channels may be cut or formed into the porous electrode (P12, L11-16).
Specifically, Holasut teaches that it is particularly effective to introduce thin walled tubes in the porous electrode material to distribute the electrolyte (P12, L17-24).
It would have been obvious to one of ordinary skill in the art to utilize distributor tubes in place of the distributor channels of Broman, such that first and second distributor tubes are embedded in the porous electrode material of Broman, as taught by Holasut, as such is a known configuration in the art, wherein the skilled artisan would have reasonable expectation that such would successfully and effectively distribute electrolyte in the porous electrode material, as desired by Broman. 
However, Holasut remains silent regarding the material of the distributor tubes and consequently does not teach wherein the distributor tubes are made of an electrically non-conductive plastic material. 
Westinghouse teaches a circulating electrolyte for a battery (Title). Specifically, Westinghouse teaches wherein the plumbing used to circulate (i.e. distribute) the electrolyte through the battery is made of a non-conductive plastic material so as to be not degraded by the electrolyte (C8, L66-76).
However, the Applicant argues that forcibly introducing thin-walled plastic tubing into an electrode made failed to meet the goals required for a viable flow battery electrode. Specifically, the plastic tubes curved off to the side (which would result in uneven flow distribution within each half cell and between adjacent half cells), came out from within the felt (which would prevent electrolyte flow and also prevent uniform flow through the electrode), and kinked due to the high force required to push the tubing through the felt (which would result in flow restriction and non-uniform distribution (P9 of the Remarks, P1-5 of the Declaration dated August 18, 2022).
The Applicant further argues that they have been able to use thin-walled plastic tubes in the practice of the claimed invention by using locating needles that allow for insertion of the plastic tubes (Fig. 5, [0080]-[0081] of the instant specification) or by layering the thin-walled plastic tubes next to the electrode material during stack build, and upon compression providing a stack with the thin-walled plastic tubes embedded within the electrode material (Fig. 4, [0084]-[0085], [0087] of the instant specification).
Therefore, the Applicant submits that evidence has been provided showing that the thin-walled tube of an electrically non-conductive plastic material is not suitable for forcible insertion into the porous electrode material.
The Examiner notes that Westinghouse teaches a variety of electrically non-conductive plastic materials aside from PTFE, such as polypropylene, polyethylene, polyvinyl chloride, acrylonitrile butadiene styrene, and nylon (C8, L66-76).
However, each of the electrically non-conductive plastic materials taught by Westinghouse have a different strength and therefore, considering the Applicant’s evidence, the skilled artisan would not have reasonable expectation that choosing one of the electrically non-conductive plastics from the variety taught by Westinghouse would successfully be forcibly introduced into the porous electrode mat of modified Broman, as taught by Holasut in modified Broman. 
In other words, it would not have been obvious to one of ordinary skill in the art to make the distributor tubes of modified Broman of an electrically non-conductive plastic material, as taught by Westinghouse, because the skilled artisan would not have reasonable expectation that such could successfully be forcibly introduced into the porous electrode mat of modified Broman, as desired by modified Broman.
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “wherein the distributor tubes are made of an electrically non-conductive plastic material” in combination with all of the other limitations taken as a whole.
Claims 2-3, 5, 10-13, and 16-19 are dependent on Claim 1 and therefore are allowable for the reasons set forth above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        September 1, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
September 9, 2022